DETAILED ACTION
1.	Claims 1-18 are currently pending. The effective filing date of the present application is 11/26/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 7 (similarly claims 1 and 131) recites a series of steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction. Claim 7 for Prong 1 of Step 2A is a system claim (claim 7 is a method claim and claim 13 is a device claim). This judicial exception is not integrated into a practical application because receiving image data corresponding to a collectable card; determining a card style for the collectable card based on the image data; processing the image data according to the card style; and assigning a unique stock keeping unit (SKU) number to the collectable card2 do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because controller, processors, memory, processor readable memory device, and image capture device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a controller and processors see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory and processor readable memory device see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Further, for image capture device see Applicant’s specification [0040] discussing image capture equipment as “known in the art and are readily available from various automation integrators and suppliers”, see MPEP §2106.05(g)(vi) discussing insignificant application of a tool in an abstract idea. Therefore, the 
Claim 8 (similarly claims 2 and 14) only furthers the of steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction.. Claim 8 (similarly claims 2 and 14) is not integrated into a practical application because wherein the card style is determined based at least in part on a color of an outer border of the collectable card do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 2, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the additional elements of claim 2, 8, and 14 in separately or in combination do not add significantly more. 
Claim 9 (similarly claims 3 and 15) only furthers the of steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction. Claim 9 (similarly claims 3 and 15) is not integrated into a practical application because wherein the card style is determined at least in part by whether the collectable card has a fixed or variable width title do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 3, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the additional elements of claim 3, 9, and 15 in separately or in combination do not add significantly more.
Claim 10 (similarly claims 4 and 16) only furthers the of steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction. Claim 10 (similarly claims 4 and 16) is not integrated into a practical application because wherein the unique SKU number is read from an optical character recognition (OCR) readable tag on the collectable card do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 4, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 11 (similarly claims 5 and 17) only furthers the steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction. Claim 11 (similarly claims 5 and 17) is not integrated into a practical application because wherein processing the image data includes converting the image data to gray scale do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 5, 11, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the additional elements of claim 5, 11, and 17 in separately or in combination do not add significantly more.
Claim 12 (similarly claims 6 and 18) only furthers the of steps for receiving, analyzing, and processing image data and then assigning an identifier, which is a mental process and/or a method of organizing human activity for commercial or legal interaction. Claim 12 (similarly claims 6 and 18) is not integrated into a practical application because wherein processing the image data includes excluding a selected color from the image data before converting the image to gray scale.do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claims 6, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the additional elements of claim 6, 12, and 18 in separately or in combination do not add significantly more.
Therefore, claims 1-18 are rejected under §101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1- 4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2016/0210734 to Kass et al. (“Kass”) in view of U.S. Pat. Pub. No. 2007/0175992to Brown et al. (“Brown”).

7.	With regards to claim 1 (similarly claims 7 and 13), Kass disclosed the limitations of,
an image capture device (See Fig. 1 and [0052] discussing the imaging device (106).).; and
a controller (See Fig. 1 and [0049] discussing the computer system (104).), comprising:
one or more processors (See Fig. 1 and [0049] discussing the computer system having a processor (120).); and
one or more memory devices having stored thereon instructions that when executed by the one or more processors (See Fig. 1 and [0049] discussing the computer system having a processor (120) implementing instructions and [0072]-[0073] discussing software stored on memory to be implemented by the processor.) cause the one or more processors to:
receive image data from the image capture device corresponding to a collectable card (See [0066] discussing the capturing of the image and transmission of the image from the acquisition device to the computer system (104).);
determine a card style for the collectable3 card based on the image data (See [0078][0079] discussing the image processing routine using a card identification algorithm and the imaged item being a collectable or baseball card and [Table 1] listing the criteria that the image processing collects on an image.);
process the image data according to the card style (See [0082] discussing the processing of the card and applying a scoring criteria and [0068] discussing the processing and analyzing of the image to determine grade of the collectable.) ; and
Kass does not explicitly teach the limitation of,
assign a unique stock keeping unit (SKU) number to the collectable card.
However, Brown teaches at [0039]-[0041] that it would have been obvious to one of ordinary skill in the inventory art to include the ability to assign a unique stock keeping unit (SKU) number to the collectable card (See [0039]-[0041] discussing the system assigning an unique SKU to every new item identified.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kass to include the ability to assign a unique stock keeping unit (SKU) number to the collectable card, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to allow tracking of the item (Brown [0038]).  
		
8.	With regards to claim 2 (similarly claims 8 and 14), Kass disclosed the limitations of,
wherein the card style is determined based at least in part on a color of an outer border of the collectable card (See [0095] discussing the evaluation of color around the edge of the card as a criteria. The examiner is considering an edge to be an outer border.).

With regards to claim 3 (similarly claims 9 and 15), Kass disclosed the limitations of,
wherein the card style is determined at least in part by whether4 the collectable card has a fixed or variable width title (See [Table 1] and [0102]-[0103] discussing the measuring of the width of the border around all text and images for image identification.). 

10.	With regards to claim 4 (similarly claims 10 and 16), Kass disclosed the limitations of,
from an optical character recognition (OCR) readable tag on the collectable card (See [0123] discussing the use of OCR to read image and/or text data of the collectable and convert it into readable text.)
Kass does not explicitly teach the limitation of,
wherein the unique SKU number is read.
However, Brown teaches at [0039]-[0041] that it would have been obvious to one of ordinary skill in the inventory art to include the ability for the unique SKU number to be read (See [0039]-[0041] discussing the printing of the generated codes including the SKU and a barcode. The examiner is interpreting the printed object as a tag.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory art before the effective filing date of the claimed invention to have modified the teachings of Kass to include the ability for the unique SKU number to be read from readable tag on the collectable card, as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification in order to allow tracking of the item (Brown [0038]).  
	

	Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatenable by Kass and Brown in view of U.S. Pat. Pub. No. 2013/0311503to Boncyk et al. (“Boncyk”).

12.	With regards to claim 5 (similarly claims 11 and 17), Kass and Brown are silent of the limitation of,
wherein processing the image data includes converting the image data to gray scale.
However, Boncyk teaches at [0057]-[0058] that it would have been obvious to one of ordinary skill in the imaging art to include the ability for processing the image data includes converting the image data to gray scale (See [0057]-[0058] discussing the of wavelet decomposition providing a grayscale representation of a full color image in the processing of an image.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Kass and Brown to include the ability for processing the image data includes converting the image data to gray scale, as disclosed by Boncyk. One of ordinary skill in the art would have been motivated to make this modification in order to use image characteristics to identify an object of the image (Boncyk [0002]).  
	

	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatenable by Kass, Brown, and Boncyk in view of U.S. Pat. Pub. No. 2013/0311503to Johnson et al. (“Johnson”).
	
14.	With regards to claim 6 (similarly claims 12 and 18), Kass and Brown are silent of the limitation of,
wherein processing the image data includes converting the image to gray scale.
However, Boncyk teaches at [0057]-[0058] that it would have been obvious to one of ordinary skill in the imaging art to include the ability for processing the image data includes converting the image to gray scale (See [0057]-[0058] discussing the of wavelet decomposition providing a grayscale representation of a full color image in the processing of an image.). 
Therefore, it would have been obvious for one of ordinary skill in the imaging art before the effective filing date of the claimed invention to have modified the teachings of Kass and Brown to include the ability for processing the image data includes converting the image to gray scale, as disclosed by Boncyk. One of ordinary skill in the art would have been motivated to make this modification in order to use image characteristics to identify an object of the image (Boncyk [0002]).   
	Kass, Brown, and Boncyk are silent of the limitation of,
excluding a selected color from the image data before
However, Johnson teaches at [0050]-[0051] that it would have been obvious to one of ordinary skill in the image processing art to include the ability to exclude a selected color from the image data before processing (See [0050]-[0051] discussing the adjustment control before processing an image is the ability to use a weighting function on the color space, which allows for the exclusion of colors from being processed.). 
Therefore, it would have been obvious for one of ordinary skill in the image processing art before the effective filing date of the claimed invention to have modified the teachings of Kass, Brown, and Boncyk to include the ability to exclude a selected color from the image data before processing, as disclosed by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to view and process images in neutral and highly saturated colors (Johnson [0050]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For claim 13, examiner notes the claiming of “a processor readable memory device” and the definition in Spec. [0015] “memory is not a propagating signal divorced from underlying hardware; a memory is thus non-transitory.”
        2 Examiner has bolded the abstract idea and use plain text for extra-solution activity.
        3 Examiner notes that the system being for a “collectable” is functional language for the system and device, see MPEP §2114 (II).
        4 This “whether” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04.